                       Case 1:18-cv-06657-PGG Document 70-5 Filed 06/21/19 Page 1 of 14




                                                 THE CITY OF NEW YORK                                       Samantha P. Tulctsky
ZACHI\RY W. CARI'trR
Corporation Counsel
                                                LAW DEPARTMENT                                  Labor and Employrrent Lalv Division
                                                                                                            Phone: (212) 356-2451
                                                       IOO CHURCH STREET                                       Fax: (212) 356-2439
                                                       NEW YORK, NY IOOOT                                    sturetsk@law.nyc.gov

                                                                            April   8, 2019




         BY EMAIL AND FIRST CLASS MAIL (bglass@ghnylaw.com)
         Bryan D. Glass, Esq.
         Glass & Hogrogian LLP
         85 Broad Street, l8th Fl. @ WeWork
         New York, NY 10004

                             Re: Maya Zabar v. New York City Department of Education,         et al
                                   Docket No. 18-CV -06657 (PGG)

         Dear Mr. Glass

                             I
                           am an Assistant Corporation Counsel in the office of Zachary W. Carter,
         Corporation Counsel of the City of New York, and attorney for the Defendants in the above-
         referenced action. I write in reply to your April 1, 2079letter responding to Defendants' March
         19,2019 discovery deficiency letter. After a thorough review, Defendants maintain that Plaintiff
         is deficient in her responses and request that the following deficiencies be cured by April 15,
         2019. Should Plaintiff fail to produce the deficient items, Defendants will have no option but to
         seek judicial intervention.

               l.     Defendants' Initial Deficiencv Statement

                      In response to Defendants' Document Request No. 4, which recluests production of
                      "copies of the rules, regulations, governing docurnents, attendance records. and rninutes of
                      the Higlr School of Art and Design union executive board fbr tlre sclrool year 2016-2017 and
                      school year 2017-2018," Plaintiff responds that she is "not in possession of such
                      documents." Under the FRCP, a party responding to a document reqllest must produce
                      non-privileged, non-objectionable responsive documents tl-rat are in the party's
                      possession, custody, or control. See FRCP 3a(a)(1). As a member of the High School of
                      Alt and Design Union Executive Board, Plaintiff certainly has the ri-eht and ability to             .

                      obtain copies of the documents requested in this document reqllest. A party may be
                      required to produce a document tl'rat it has the legal right to obtain even though it
                      presently may not have a copy of the document in its possession. See. e.g. Royal Park
                      Invs. SA/NV v. Deutsche Bank Nat'l Tr. Co. , No. 14-CV-04394 (A.rN) (BCM), 2016
                      U.S. Dist. LEXIS 133564, at *18 (S.D.N.Y. Sep. 27. 2016)("[n]umerous courts have
                      fbund that corporations have control over their offlcers and ernplol,ees and that
                      corporations r-nay be reqr"rired to produce documents in their possession.'') (quoting
                      Miniace v. Pac. Mar. Ass'n, No. C 04-03506 SI,2006 U.S. Dist. I-EXIS 11127 (N.D.
 Case 1:18-cv-06657-PGG Document 70-5 Filed 06/21/19 Page 2 of 14



Cal. Feb. 13,2006)); Herbst v. Able,63 F.R.D. 135, 138 (S.D.N.Y.1972) (corporation
must produce transcripts of testimony of its employees because employees were under its
control). MoLeover, these documents are relevant to Plaintiff s claims in this action as to
her alleged criticism of the supervisory staff of the school, "the issues at the school that
the union executive board attempted to resolve with the principal," the degree to which
she has been "outspoken against the policies ol Defendant Principal Urefra on behalf of
teachers," that she "attend[ed] rnonthly union executive board meetings with school
adrninistration after school, and vocally expressed displeasure with the administration's
treatment of students and staff," and that she "continued to be vocal at the monthly
consultation meetings with school administration as an advocate for teachers in her
department and within the school." (see Complaint lJfl 21, 22,27,32,41). Accordingly,
Deferrdants request that Plaintiff produce "copies of the rules, regulations, governing
documents, attendance records, and minutes of the High School of Art and Design union
executive board for the school year 2016-2017 and school year 2017-2018,"

Plaintiff   s Response:

With regard to your first bullet point, Ms. Zabar does not have access to these records as
she has been reassigned from the High School of Art and Design and did not take the
documents when she was reassigned from the school. Moreover, she is no longer on the
union executive board and therefore does not necessarily have a right to these documents.
Furthermore, Principal Urena should have copies of any minutes from those meetings in
his possession, and we request that Defendants product any documents to us in Principal
lJrena's possession regarding those minutes.

Defendants' Reply to Plaintiff:

It appears from Plaintiffs response that the documents requested in Defendants'
Document Request No. 4 do exist. It is unclear from Plaintiffs response, however,
whether the documents are inaccessible because she left her personal docurnents at the
High School of Art and Design ("HSAD") prior to her reassignment or if- the documents
are unavailable because she is no longer on the union executive board. Defendants
contend that Plaintiff has the ability to ask the current board for copies of the documents
requested in Defendants' Document Request No. 4. In addition, if Plaintiff lefi personal
itehs at HSAD, such as the documents requested, she has the ability to ask to retrieve the
personal items.

The clux of Plaintiff s Filst Amendrnent claim revolves around her nrernbership and
participation on the union executive board during the 2016-2017 and 2017-2018 scliool
years. The complaint makes nulnerous allegations of alleged participation in
representational activity. Plaintiff carlnot both rely upon those allegations wtile at the
same time clairn tl'rat she is unable respond to discovery reqlrests seeking docurnentary
evidence of that representational activity. Thus, it is ir.rcumbent on plaintiff to obtain
respolrsive documents fi'om those union officials who currently have possession or
control over the documents. Lastly, Plaintiff is attempting to use Def-endants' reqllests
for documents to submit her own request fbr the same docurrents in an etlbrt to support
her allegations. Plaintiff must submit a fbrrnal document recllrest fbr clocunrents and

                                        a
                                        L-
     Case 1:18-cv-06657-PGG Document 70-5 Filed 06/21/19 Page 3 of 14



     defendants will respond in         turn.   Defendants   will not reply to a request made in    a
     defi ciency letter response.

2.   Defendants' Initial Deficiency Statement

     In response to Defendants' Document Request No. 5, which requests production of "all
     grievances filed by Plaintiff, on behalf of herself or other teachers, while serving on the High
     School of Art and Design union executive board," Plaintiff responds that she is "not in
     possession of such documents, as the chapter leader files grievances for UFT members at the
     school. Plaintiff filed at least one grievance on her own." Plaintifls response is incomplete
     and not fully responsive. First, plaintiff refers to "at least one grievance" that she filed and
     annexes a copy of it bearing Bates Nos. P001 - P003. However, plaintifl-s response implies
     that she filed other grievances on her own which are not being produced. Indeed, Plaintiff s
     document production refers to several addition grievances or union cornplaints that Plaintiff
     filed or may have filed: e.g., Bates Nos. P004, P089 refer to one or more APPR
     complaints/grievances that Plaintiff did or might file; Bates Nos. P005, P021,P022,P043,
     P045, P057, P059, P060, P086, P089, Pll5 refer to one or rrore Article 23 Special
     Complaints that Plaintiff will be filing; Bates Nos. P019, P047, P048 refer to a possible
     complaint/grievance for an alleged violation of Article 24 of the CBA; Bates Nos. P027,
     P030 refers to possible grievances about several school issues. Thus, it is clear that Plaintiff
     filed more than one grievance/complaint on her own behalf which were not produced.
     Further, as explained above, as a member of the High School of Art and Design Union
     Executive Board, Plaintiff certainly has the right and ability to obtain copies of the
     documents requested in this document tequest, including all grievances filed by the union
     on behalf of other teachers at her school. Accordingly, Defendants request that Plaintiff fully
     comply with this document request.

     Plaintiff s Response

     With regard to your second bullet point, Ms. Zabar does not have access to these records as
     she has been reassigned from HSAD and did not take the documents when she was
     reassigned fiom the school. MoreoveL, she is no longer on the union executive board and
     therefore does not necessarily have a right to these documents. Principal Urena should
     have copies of any minutes from those meetings, and we request that Def-endants produce
     any documents to Ms. Zabar in Principal Urena's possession.

     Defendants' Reply to Plaintifl':

     As noted above, the crux of Plaintiffs First Amendment claim revolves around               her
     mernbership and participation on the union executive board during the 2016-2017 and
     2017-2018 school years. The complaint makes r.lllmeroLls allegations of alleged
     participation in representational activity. Plaintiff cannot both rely upon those allcgations
     while at the same time claini that she is unable to respond to discover',v" recluests seeking
     documentary evidence of that representational activity. Thus. it is incr,rn.rbent on plaintiff
     to obtain responsive documents from those union officials who currently have possession
     or control over the documents. Further, Plaintiff is again atternpting to Lrse' Def-endants'
     reqllests for docurnents to sr"rbmit her own reqllest for the sarne documents in an effort to
     support her allegatioris. Plaintiff must subrnit a formal docunrent reqLrest lbr documents

                                                  a
                                                   )
     Case 1:18-cv-06657-PGG Document 70-5 Filed 06/21/19 Page 4 of 14



     and defendants   will   respond in   turn. Defendants will not reply to a request   made in a
     defi ciency letter response.

     Lastly, Plaintiff has not responded to Defendants substantive points regarding
     Defendants' Document Request No. 5. As stated in the original deficiency letter,
     Plaintiff s document production refers to several addition grievances or union cornplaints that
     Plaintiff filed or may have filed and it is clear that Plaintiff filed more than one
     grievance/complaint on her own behalf, which were not produced. We request that Plaintiff
     produce any documents in Ms. Zabar's possession regardingthe othergrievances filed on her
     own behalf.

3.   Defendants ' Initial Deficiencv Statement:

     In response to Defendants' Document Request No. I l, which requests ploduction of "all
     documents evidencing that 'Plaintiff repeatedly throughout the 2016-17 and 2017-18 school
     years reiterated her request for such communications Ii.e., all instructions, rerninders, or
     updates regarding anything school relatedl to be placed in writing as paft of her disability,"'
     Plaintiff responds by producing Document Nos. P025, P047 - P056. However, the
     documents cited by Plaintiff are not responsive and bear no relation to Defendants' document
     request. Accordingly, Defendants request that Plaintiff fully comply with this document
     request.

     Plaintiff s Response:

     With regard to your second and third bullet points, Ms. Zabar only filed one union grievance
     on her own which has been provided in her discovery responses. She was involved with
     supporting other grievances, but the school chapter leader filed the other grievances on behalf
     of the entire school staff. Ms. Zabar is not in possession of any other docurnents responsive
     to this request.

     Defendants' Reply to Plaintiff

     First, it appears that this response by Plaintiff is only a response to Defendants' second
     deficiency statement regarding Defendants' Document Request No.5, which Defendants'
     addressed above.

     Plaintiff has not submitted a response to Defendants' deficiency request in bullet point
     three, relating to Defendants' Document request No. 1 l. In Plaintifl-s response to
     Defendants' Document request No. 11, Plaintiff produces Docunrent Nos. P025, P047 -
     P056. Tlrese documents are unrelated to Defbndants' Docurnent Recluest No. I l.
     Accordingly, Def-endants request that Plaintiff fully comply rvith tlre docurrent reqLrest or
     inforrrr Defendauts if no responsive docunrents are in Plaintilf s possessiorr or corrtrol.

4.   Defendants' Initial       ciencv Statement

     Plaintiff has not provided any documents or non-responsive documents regardirrg
     Def-endants'Document Request Nos. 1 (plaintiffs Rule 26(a)(l) disclosures did not
     contain responsive documents as alleged). 17 (did not respond to whether plaintiff had
     responsive documents), 18 (documents produced - Document Nos. P051. P057 - P088 -

                                                4-
 Case 1:18-cv-06657-PGG Document 70-5 Filed 06/21/19 Page 5 of 14



 are clearly not docunlents that Plaintiff "submitted to the Defendants regarding Plaintiff s
 alleged disabilities of generalized anxiety, major depression, and post-traurnatic stress
 disorder"), 20 (documents produced - Document Nos. Pl41 - Pl45 - are clearly not
 "copies of each email/social media/SMS/text message/note/recording/otlrer documents that
 Plaintiff sent or received concerning Plaintiffls report to UFT District Representative Alice
 O'Neil in early November 2016 that'Defendant Lynn Rosales [was] failing to report to and
teach her assigned Advanced Placement (AP) classes' and 'that Defendant Lynn Rosales was
 breaching her duties as it pertained to data entry and that she was retaliating against all
teachers who expressed any concern about her practices"'),21,22,23,24 (Plaintiff is still
searching for these documents),25 (PlainLiff is still searching for these documents) ,26,27,
28,29,30, 31 ,32,33,34,35 (plaintiff does not state if she has responsive documents), 36
(plaintiff does not state if she has responsive documents), 37 (plaintiff does not state if
she has responsive documents), 38, 40 (plaintiffs objections are inappropriate and she
does not state if she has responsive documents), 41 (documents produced-Document
Nos. P00l-P003-are clearly not copies of "the APPR union grievance filed by Plaintiff,
challeriging Plaintiff s December 8,2017 evaluation report for an observation conducted
on October 2,2077") 45, 46, 47, 48, 49, 50, 57, 52, 53, 54, 55, 56, 57, 58, 59, 60
(plaintiffs objections are inappropriate and she does not state if she has responsive
documents), 61 (plaintiff does not state if she has responsive documents, she merely
states that she does not have "relevant" documents), 63 (documents produced not
responsive), 64 (documents produced not fully responsive), 66, 68, 69, 70 (plaintiffs
objections are inappropriate and she does not state if she has responsive docurnents).
Instead of providing documents, Plaintiff responds by stating that she "refers to the
documents produced by Defendants" but does not specifically identify which documents
Plaintiff alleges to be responsive to the requests. Alternatively, documents specifically
identified are not responsive to the request. Further, Plaintiff does not indicate whether
she has copies of the documents in her possession or control or any related documents,
which should be produced in discovery between the parties. Thus, notwithstanding
Plaintiff s contention in response to the above reference document requests that
Defendants have produced documents responsive to these requests, Def'endants request
that Plaintiff produce copies of the specific documents she contends are responsive to the
above cited document requests and otherwise fully comply with the above mentioned
document requests.

Plaintiffls Response:

With regard to your fourth bullet point, Ms. Zabar believes this paragraph is unclear and
confusing and not purported in good faith. Please be more specific what docuntents yoll
believe in good faitli exists that have not been produced.

Del'endants' Reply to Plaintiff

First. Defendants deficiency reqllest is in good faith becar"rse all requests are related to the
allegations put fbrth in the First Arnended Con-rplaint by Plaintiff ancl Plaintifl'has not
responded appropriately to several document requests. Please see belou, lbr a detailed
list of deficierrt responses:


                                         -5
                    Case 1:18-cv-06657-PGG Document 70-5 Filed 06/21/19 Page 6 of 14

DEFENDANTS'                        DEFICIENCY iSSUE
DOCUMENT REQUEST
Document Request No. I             Instead   ofproviding documents, Plaintiff "refers to the
                                   docunrents produced by Defendants with their Rule 26(a)(1)
                                   response" but does not specifically identify which documents
                                   Plaintiff alleges to be responsive to the requests. Furtller,
                                   Plaintiff does not identify whether she has copies of the
                                   documents in her possession or control or any responsive
                                   documents, which should be produced in discovery between the
                                   parties. Thus, notwithstanding Plaintiffs contention that
                                   Defendants have produced documents to Plaintiff that are
                                   responsive to Defendants' request, Defendants request that
                                   Plaintiff produce copies of the specific documents she contends
                                   are responsive or identify specifically which specific documents
                                   produced by Defendants in this litigation are responsive to
                                   Defendants' request and otherwise fully comply with the above
                                   mentioned document request. See FRCP 34(bX2XB) and
                                   34(bX2XEXi).
Document Request No. l8            The documents produced by Plaintiff, Document Nos. P051,
                                   P057 - P088, are clearly not documents that Plaintiff "subnritted
                                   to the Defendants regarding PlaintifI-s alleged disabilities of
                                   generalized anxiety, major depression, and post-traurnatic stress
                                   disorder" and are not responsive to Defendants' docunrent request.
Document Request No. 20            The documents produced by Plaintiff, Pl4l - P145, are clearly
                                   not responsive to Defendants' Document Request No. 20.
Document Request Nos. 21,          Plaintiff responds to these requests by stating in pertinent part,
22, 23, 26, 27, 28, 29, 30, 3 l,   "Plaintiff refers to the documents produced by Defendants," but
32,33,34,38, 40, 45, 46, 47 ,      does not specifically identify which documents Plaintiff alleges
48 49,50, 5l ,52,53,55,56,         to be responsive to the requests. Further, Plaintiff does not
57,58,59,60,66, and 68             identify whether she has any responsive documents or copies of
                                   the documents in her possession or control, which should be
                                   produced    in   discovery between the parties. Thus,
                                   notwithstanding Plaintifls contention that Defendants have
                                   produced documents responsive to the request, Defendants
                                   request that Plaintiff produce copies of the specific docur.nents
                                   she contends are responsive and otherwise fully comply witli
                                   the above mentioned document requests. See FRCP
                                   34(bX2XEXi).
Docur-nent Request No. 24          Plaintiff responds to these reqllests by stating, in pertinent part.
ancl 25                            "Plaintiff is still searching fbr these docurnents." To date.
                                   Plaintiff has not identified whether she has located responsive
                                   documents or does not have any responsive documents.
Docur-nent Request Nos. 17,        Plaintiff did not lespond to whether Plaintiff has responsive
                   Case 1:18-cv-06657-PGG Document 70-5 Filed 06/21/19 Page 7 of 14



35,36,37,54, 67,62                documents
Document Reqnest Nos. 9, 13,      Plaintiff does not state if she has responsive documents, she
14,16,39                          merely states that she does not have "relevant" documents.
Document Request Nos. 38,         Plaintiff s objections are inappropriate and she does not state if
40                                she has responsive documents.
Document Request No. 44           In response to this request, "Plaintiff refers to Document No.
                                  (44)" and it is unclear to Defendants if this is a typo or if
                                  Plaintiff is refening to Plaintiff s Documenl P044, which, upon
                                  review, is unresponsive to Defendants' Document Request No.
                                  44. Please clarify Plaintifls response to this request.
Document Request No. 41           The documents produced by Plaintiff, Document Nos. P001-
                                  P003, are clearly not copies of "the APPR union grievance filed
                                  by Plaintiff, challenging Plaintifls December 8, 2017
                                  evaluation report for an observation conducted on October 2,
                                  2017."
Document Request Nos. 45,         The objections by Plaintiff are inappropriate as these requests
46, 47, 48, 49, 50, 51, 52, 53,   are narrowly-tailored to the allegations in the Complaint and are
54,55,56,57,58, 59, 60, and       written with specificity. Further, Plaintiff does not        state
69.                               whether she has responsive documents.
Document Request No. 63           Plaintiff refers Defendants to Document Request No. 5,
                                  however, that request is referring to grievances filed by
                                  Plaintiff. Document Request No. 63 requests "any complaints
                                  submitted or filed with BOE's Equal Employment Opportunity
                                  Office or any complaints submitted or filed with BOE
                                  management," and the documents referred to are non-
                                  responsive.
Document Request No. 64           The documents produced by Plaintiff are not fully responsive to
                                  this request.




                                                           7-
      Case 1:18-cv-06657-PGG Document 70-5 Filed 06/21/19 Page 8 of 14



5.   Defendants' Initial Deficiency Statement

     Plaintiff s response to Defendants' Document Request No. 54 is deficient. Defendants'
     request stated, "fp]rovide copies of all documents evidencing that Plaintiff s absences
     addressed in the June22,2018 disciplinary letter were "based on her aggravated anxiety
     and depression due to the administration's retaliatory treatment of her," as referred to in
     paragraph "56" of the Complaint. In response, Plaintiff stated, "[p]laintiff objects to this
     document request as vague, extremely overbroad, and overly burdensome, and unclear."
     However, this request is tailored in scope and time to a specific allegation made in
     paragraph "56" of the FAC by Plaintiff and is not vague, overbroad, burdensome or
     unclear. Accordingly, Defendants request that Plaintiff fully comply with this document
     request.

     Plaintiff   s Response

     With regard to your fifth bullet point, Ms. Zabar has provided medical releases, and any
     responsive documents would be provided by the medical providers in response to
     defendants' obtaining documents pursuant to those    releases. \
     Defendants' Reply to Plaintiff:

     In Plaintifls First Amended Complaint, she alleges "[o]n June 22, 2018, Plaintiff
     received a disciplinary letter for poor attendance from AP Perez, for absences which were
     based on hel aggravated anxiety and depression due to the administration's retaliatory
     treatment of her." See ECF Dkt. No. 37, atl56.

     Defendants' Document Request No. 54 stated, "fp]rovide copies of all documents
     evidencing that Plaintiff s absences addressed in the June 22, 2018 disciplinary letter
     were "based on her aggravated anxiety and depression due to the administration's
     retaliatory treatment of her."

     Defendants are simply asking Plaintiff to provide the documentation that evidences that
     her absences, which were allegedly addressed in a June22,2018 disciplinary letter, were
     for the reasons Plaintiff now purports. It is not Def-endants' duty to go on a fishing
     expedition to find documents that support Plaintiffs claims. At this point in tirne,
     Defendants believe the allegation refers to a disciplinary letter datedJune 21.2018,
     which docur.nents 14 absences for the 2017-2018 school year. See DEF0021-DEF002,5.
     This letter identifies that only one absence was "medically certified" and the rest were
     either "self-treated" or "personal business." Please response to Docuntent Reciuest No.
     54 to provide all documents supporting Plaintiff s contentiorr that the absences acic'lressed
     in tlre June 22- 2018 disciplinary letter were "based on her aggravated anxic'ty and
     depression due to tlie adn-rinistration's retaliatory treatment of her."

6.   Defbndants' Initial Deficiency Statement

     Plaintiffrs resporlse to Defendants' Document Request No. 62 is deficient. De{endants'
     request stated. "Iflor each email or social media accollnt (includirig. but not lirnited to.
     personal email accounts such as Flotmail, Outlook, Yahoo mail. Grrail. AOL. Iracebook,

                                            -8-
 Case 1:18-cv-06657-PGG Document 70-5 Filed 06/21/19 Page 9 of 14



Twitter, blogs, You Tube channels, etc.) that Plaintiff maintained or maintains and has
used during the period fi'om January 1,2016 to the present, provide a copy of each
email/social media/SMS/text message that plaintiff sent or received concerning the
allegations set forth in the Complaint in this action including but not lirnited to, plaintiff s
concerns/criticism about her treatment, the treatment of other teachers at the HSAD, the
treatment of students at the HSAD or other actions taken by defendants or other HSAD
administrators/supervisors." In response, Plaintiff stated, "[p]laintiff objects to this
document request as vague, extremely overbroad, and overly burdensome, and
irrelevant." However, Defendants' request is tailored in scope and time to the specific
allegations in the Complaint. As evidenced in some documents already provided by
Plaintiff, she does maintain a personal email accounts at mszabar@yahoo.com;
mszaffosenglisliclassfAgmail.com and has sent work-related e-mails , pertinent to this
case, to these private accounts. Accordingly, Defendants request that Plaintiff fLrlly corlrply
with this document request.

Plaintiff   s Response

With regard to your fifth bullet point, Ms. Zabar is confounded why you refer to
mzaffosenglishclass@gmail.com in your letter, which is not her email address. Ms.
Zabar maintains that these documents requested are not otherwise relevant to her claims.

Defendants' Repl)' to Plaintiff

Defendants were under           the
                                mistaken impression that the e-mail address
"mzaffosenglishclass@gmail.com" was an alternate personal email for Plaintiff. In
regards to Plaintiff s other e-mail address, "mszabar@yahoo.com," Plaintiff s document
production contains several printed e-mails fiom her personal account,
mszabar@yahoo.com, which discusses topics related to her claims such as grievances,
complaints, disciplinary letters and meetings, issues Plaintiff has with the adrninistration,
and activity on the union executive board. See e.g., P004-P007; P017-P019;P021-P022;
P026-P027; P029-P043; P045; P047-P068; P071-P073; P078--P90; P107-Pl l3; P120-
P121; P128; P138; Pl40-P146; P154-P156. It is clear frorn Plaintiffs document
production that Plaintiff used her personal email account to discuss topics related to the
litigation and Defendants are entitled to the entirety of all relevant e-mails. not only the e-
rnails Plaintiff has selected to turn over.

In addition, Plaintiff did not fully respond to Defendants' Document Request No. 62
because she has not identified whether she maintains any other email accor-rnts or social
media accolurts (including, but not limited to. personal email accolults. Facebook.
Twitter. YouTnbe channels, blogs, union websites. websites of BOE critics. Dropbox.
etc.) that Plaintiff maintained or maintains and has nsed durir.rg the period f rom .lanuary I .
2016 to the present that contains responsive infbrn-ration concerning the allegatiorrs set
fbrth in the Corlplaint in this action. Further. Plaintiff has not identifled whether she has
sent or received any SMS or text rnessages responsive to this reqllest.




                                         -9   -
     Case 1:18-cv-06657-PGG Document 70-5 Filed 06/21/19 Page 10 of 14



l.   Defendants' Initial Deficiency Statement:

     In response to Defendants' Document Request No. 65, which requests "all               docunrents,
     photographs, audio recordings, video recordings, diary and/or calendar entries, notes, or otlrer
     writings that Plaintiff nrade about the claims in this action, including the clainrs for damages
     and mental suffering, and documents, photographs, audio recordings, video recordings, diary
     and/or calendar entries, notes, or other writings that Plaintiff made concerning any in-person
     arrd telephone conversations which Plaintiff had with any of the Defendants, Def-endants'
      employees or agents concerning her allegations in the complaint." Plaintiff responds by
      referring Defendants to Document Nos. Pl3l - PI35. This is a copy of an email from
      Plaintiff forwarding an email she received from a student sent to all lOth graders and tenth
      grade teachers at her school and is not responsive to the request. Indeed, Plaintiff does not
      provide directly responsive documents including "docurnents, photographs, audio recordings,
      video recordings, diary and/or calendar entries, notes, or other writings that Plaintiff made
      about the clairns in this action" and "documents, photographs, audio recordings, video
      recordings, diary and/or calendar entries, notes, or other writings that Plaintiff rnade
      concerning any in-person and telephone conversations which Plaintiff had with any of the
      Defendants, Defendants' employees or agents concerning her allegations in the complaint."
      However, it appears that Plaintiff does have notes, diaries, logs that she kept regarding the
      claims asserted in this case. See, e.g., DocumentNos. P071 (plaintiff refers to "keep[ing] a
     journal of [her] interactions fthe school's supervisory staff]") and Pl59 - Pl6l (Plaintiff
      produces a partial "lnteraction Log" documenting her almost daily interactions with school
      supervisory staff but only for the period September 2016 to December 14,2016). Plaintiff
     does not produce a logldiaryljournal/notes of her interactions with school staff subsequent to
     December 14, 2016 or indicate whether she has any audio or video recordings made
     concerning the allegations in her cornplaint. Accordingly, Defendants request that Plaintiff
     fully comply with this document request.

     Plaintiff   s Response

     With regard to your seventh bullet point, Ms. Zabar provided all journal entries in          her"
     possession as part ofher original response.

     Defendants' Reply to Plaintiff:

     Plaintiffs response does not address all of Defendants' identified dellciencies fbr
     Def-endants' document request no. 65. Defendants identify that Plaintifl-s production.
     Docurnent Nos. Pl3l - P135, are non-responsive to the document request. vvhich Plaintilf
     does not address.

     Further. Plairrtiff does not respond to whether she has any docur-r-rer-rts. photographs. ar,rdio
     recordings, video recordings. diary and/or calendar entries, notes. or other u'ritings that
     Plaintiff made about the claims in this action. In Plaintiff s document production.
     Plaintiff refers to "keepIing] a joLrrnal of [her] interactions [with the sclrool's supervisory
     staffl'' but Plaintil'f s response does not ref-er Def.etrdants' to any journal entries. See
     Docur-nent No. P07l .




                                              - t0   -
         Case 1:18-cv-06657-PGG Document 70-5 Filed 06/21/19 Page 11 of 14



    8.   Defendants' Initial Deficiency Statement:

         A  number of the emails produced by Plaintiff indicated that the original eniails had
         attachments that were notproduced. See, e.g., DocumentNos. P073, P078, P108, P121,
         P138. Please provide Defendants with copies of these attachments. In addition, a
         number of emails produced by Plaintiff do not capture the entire email thread and are
         only a portion of the conversation. See, e.9., Document Nos. P053-P054, P068-P070,
         P078, P083, P084, P085, P086, P087, P089, P091, P107, P108, PI09, Plll, pl12, Pll3,
         Pll5, Pll9, P120,P121,P128, Pl31, Pl36-P137,P138, P140, Pl4l, Pl42-p145,p146-
         P\47, Pl5l, Pl54-P155. Please provide Defendants with copies of the entire email thread.

         Plaintifls   Response

         With regard to your eighth bullet point, Ms. Zabar has located a few attachments in her
         files, which are attached as P163-P166. The Excel file is an attachment to P108, and the
         PDF file is an attachment to Pl38.

         Defendants' Reply to Plaintiff

         First, both documents were sent to Defendants as a PDF and it is unclear to Defendants if
         they were supposed to receive one Excel file and one PDF file. Further, Plaintiff has only
         provided attachments to two of the identified e-mails that were produced without the
         attachment. Plaintiff has not provided Defendant with any of the threads that have been
         identified as incomplete. This further supports Defendants' argument that they are
         entitled to ESI from the Plaintiff to ensure that all responsive discovery is being provided
         and not simply the parls Plaintiff wishes to produced.

Defendants' Request for a Protective Order

Defendants' Initial Deficiency Statement

In Defendants'    responses and objections to Plaintifls first set of requests for the production of
docunrents, served on January 30, 2019, Defendants provided a copy of Judge Gardephe's
protective order to be executed by the Plaintiff and returned prior to turning over the docnments
reqr-rested in request No. 78. To date, Defendants have not received the signed protective order.
Please retllrn the executed stipulation and protective order as soon as possible.

Plaintiff-s Response:

We do not understand the basis for a protective order in this case, as w'e do not typicalll, sign
protective orders in litigations witli the NYCDOE. Please identify specifically wtat clocuntents
yoll are withholding as a result of the protective order not being executed in the case so r,r,e raise
def'endants' own deficiencies in failing to pr'ovide relevant discovery with .ludge Gardephe.

Defendants' Reply to Plaintiff:

Plaintiff-s statement. ". [w]e do not typically sign protective orders in litigation rvith the
NYCDOE." carries no weight on the curent request for a protective order as protective orclers

                                               -   l1-
       Case 1:18-cv-06657-PGG Document 70-5 Filed 06/21/19 Page 12 of 14



are reqllested on a case by case basis after reviewing the responsive documents. As stated in
Defendants' deficiency letter, the protective order relates to Plaintiff s document request No. 78,
which requests, "[t]he annual ratings and/or evaluations and/or APPRs and/or Advance Overall
Rating for all staff members at the High School of Art and Design during the 201 6-17 and 2017 -
1 8 school years."



In Defendants' Response to Plaintiff s First Set of Document Requests, which were served on
January 30, 2019, Defendants' responded, "[d]efendants object to this document request on
grounds that it is vague and ambiguous with respect to the terms "all staff members," overbroad
with respect to scope, seeks the disclosure of documents the disclosure of which would constitute
an unwarranted invasion of personal privacy, and seeks documents not relevant to plaintiff s
claims and disproportionate to the needs of this case. Consistent with and without waiving the
foregoing general and specific objections, Defendants construe this as a request for the overall
annual ratings forthe pedagogical staff at HSAD during the2016-2017 school year and 2017-
2018 school yearthat may be responsive to this request, which will be produced to Plaintiff after
the execution of a protective order between the parties." It is clear fi'om Defendants' document
objections and responses served on January 30, 2019 and Defendants' March 19, 2019
deficiency letter exactly what documents are being withheld until a protective order is signed.

Further, please see the enclosed document, which is an e-mail sent to you on January 30,2019,
which clearly states, "[o]nce the Protective Order is executed and so ordered I will provide
documents for response #78." At no point in time, until Plaintiffs response to Defendants'
deficiency letter, did Plaintiff raise concern about the protective order.

As the responsive documents for Plaintiffs Document Request No. 78 involve personal and
sensitive information about other teachers at the HSAD, who are not the subjects of this lawsuit,
the Defendants maintain that the documents        will not be turned over without an executed
protective order.

Electronicallv Stored Information (.'ESI"):

Defendants are in the final stage of review for ESI in this case. The ESI should be ready for
production by April 15,2019.

Depositions

On April 1,2019, I e-n.railed you to request Plaintiff's availability between April 10 and April
30. To date, I have not received a response. Please propose deposition dates for Plaintilf
through the end of April so we can move forward with tirnely completion of discovery.

As requested. Lynn Rosales is available for a deposition on April29 or May 17.2019. Manuel
Urena is available fbr a deposition on May 1 or May 2- 2019. Please let me know which date
works best fbr you for each deposition and then notice the depositions accordingly.




                                              -12-
       Case 1:18-cv-06657-PGG Document 70-5 Filed 06/21/19 Page 13 of 14



                In light of the above, if you do not respond to Defendants' requests and plovide
tlre aforementioned documents on or before April 15,2019, Defendants will have no choice but
to seek court intervention.

                                                           Very truly yours,
                                                           lol Samanna 9. gmpraftA
                                                           Samantha P. Turetsky
                                                           Assistant Corporation Counsel




                                            -   13 -
     Case 1:18-cv-06657-PGG Document 70-5 Filed 06/21/19 Page 14 of 14



Fromi                  Turetskv. Samantha (Law)
To:                    "Bryan Glass"
Subject:               Zabar-Defendants" First Set of Discovery Responses and Objections
Date:                  Wednesday, January 30, 2019 6:35:17 PM
Attachmentss           Zabar-Defendants" Responses and Objections to Plaintiff's Interrogs..pdf
                       Zabar-Protective Order. odf
                       Zabar-Defendants" Resp. and Obis. to Pl"s First Doc Reouests.pdf



Hi Bryan,


Attached please find: (1) Defendants' First Set of Responses and Objections to Plaintiff's
lnterrogatories (2) Defendants' First Set of Responses and Objections to Plaintiff's Document
Requests, and (3) Judge Gardephe's Protective Order for your signature. Once the Protective Order
is executed and so ordered I will provide documents for response #78. I have also placed in the mail
the Defendants' Responses and Objections.

The documents are too large to send via e-mail so I will have a CD of the documents delivered to
your office. lf you would like a hard copy printed and mailed, please let me know.

Thanks,


Samantha P. Turetsky
Assistant Corporation Counsel
Labor and Employment Division
New York City Law Department
100 Church Street, Room 2-316
New York, NY, 10007
(2L2) 3s6-24sL
stu retsk @ law. nyc.gov


CONFIDENTIALITY NOTICE: This e-mail message is intended only for the person or entity to which it is addressed and
may contain CONFIDENTIAL       or PRIVILEGED material. Any unauthorized review, use, disclosure or distribution is prohibited.
lf you are not the intended recipient, please contact the sender by reply e-marl and destroy all copies of the original
message. lf yor,r are the intended reoprent but Co not wish to receive communicatrons through this medium, please so
advise   the sender immediately.
